893 F.2d 1335
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Earnest SEALE, Jr., Defendant-Appellant.
No. 89-4098.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1990.

Before KENNEDY and RALPH B. GUY, Jr., Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
The defendant has filed, pro se, a notice of appeal from the jury verdict of guilty reached on September 28, 1989.  No sentence has yet been imposed.  An order to show cause why this appeal should not be dismissed as premature was entered on December 18, 1989.  The defendant has not responded.  The district court entered an order on December 19 which continued the defendant's sentence pending a criminal background check.


2
In a criminal case, the final judgment for purposes of appeal is the imposition of sentence.   Flanagan v. United States, 465 U.S. 259, 263 (1984);  Berman v. United States, 302 U.S. 211, 212 (1937).  An appeal in a criminal case must be taken within ten days of the entry of judgment, i.e., the sentence.  See Fed.R.App.P. 4(b).  Accordingly, this appeal is premature.


3
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction, without prejudice to the defendant's right to perfect a timely appeal following entry of sentence.  Rule 9(b)(1), Local Rules of the Sixth Circuit.